DETAILED ACTION
This is a first Office Action on the merits and is responsive to the originally filed application papers. Claims filed on 09/02/2020 are being examined. Claims 1-15 are being considered and further pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/02/2020 and 04/28/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8-10 are objected to because of the following informalities:  Claims 8-10 each state “according to any one of claims 5” which is improper, the examiner recommends amending the claims to read ”according to claim 5”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “low" and "high” in claims 1 and 15 are relative terms which render the claims indefinite. The terms “low" and "high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations in Claim 1 and Claim 15 of "where the priority of the host vehicle is low" and "where the priority of the host vehicle is high" is indefinite as there is no indication of what constitutes a low or high priority within the claim or the specification. For the purpose of compact prosecution the examiner will interpret this limitation as any two values, degrees, indications, or measurements that are not the same.

Claim 1 references “a road section which it is difficult for a host vehicle and a vehicle concerned to pass by each other”, however, this limitation is unclear as to what is being claimed with regards to “which is difficult”, the examiner recommends addition of clarifying and descriptive language to clearly define what is being claims. For compact prosecution, the examiner will interpret this limitation as when the amount of space which the vehicle concerned and the host vehicle may pass each other is less than the amount of space before and/or after the road section.

Claim 1 recites the limitation “setting the time”. There is insufficient antecedent basis for this limitation in the claim.

Claims 1 and 12 recite the limitation "the priority of the host vehicle and the vehicle concerned".  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-4 recites the limitation "the priority".  There is insufficient antecedent basis for this limitation in the claim.

Claims 6-8 recite the limitation “the road structure behind”. There is insufficient antecedent basis for this limitation in the claim.

Claims 6-10 and 13-14 recite the limitations “the priority of the vehicle concerned” and “the priority of the host vehicle”. There is insufficient antecedent basis for this limitation in the claim.

Claims 5 and 11 depend on rejected claims 3 and 2 above and do not cure the deficiencies thereof and are therefore rejected for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-15 are rejected under 35 U.S.C. 101 because the invention is directed to an abstract idea without significantly more.

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-

Step 1: Applicant’s independent claim 1 is directed toward A vehicle-behavior prediction method comprising: for a road section in which it is difficult for a host vehicle and a vehicle concerned to pass by each other.  Therefore, it/they fall(s) within one of the four statutory categories of invention.  However, the claim(s) 1-14 do not pass the other steps in the test for patentability.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claim(s) 1 recite(s) the abstract ideas “determining the priority of the host vehicle and the vehicle concerned when the host vehicle and the vehicle concerned pass through the road section” and “setting the time from when the vehicle concerned stops to when the host vehicle starts action to avoid the vehicle concerned to be shorter in a case where the priority of the host vehicle is low than in a case where the priority of the host vehicle is high” which comprise “Mental Processes”.  For example, a person can determine a priority of a host vehicle and another vehicle entering a road section by determining in their mind if it would be more difficult for the host vehicle or the other vehicle to reverse out of the road section, they could also in their mind determine the setting of a time to be shorter in the case where the priority of the host vehicle is lower than when the priority of the host vehicle is higher than the other vehicle by deciding to not wait for the other vehicle to move out of the way of the host vehicle in the road section. 

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: Claim 1 recites no additional limitations and is therefore not integrated into a practical application.
 
With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.

Step 2B Analysis: Applicant’s claim(s) 1 does not recite additional limitations and therefore does not amount to significantly more than the judicial exception.

Test for patentability conclusion: Thus, since claim 1 is: reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more 

Claim 2, which is dependent on claim 1, simply adds to the vehicle-behavior prediction method, the additional “mental process” step of wherein the priority is determined based on an attribute of the vehicle concerned, where determining the priority based on an attribute of the vehicle concerned can be done within a person’s mind simply by determining that a larger vehicle may have more difficulty reversing out of a road section and determining a higher priority for the larger vehicle. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 3, which is dependent on claim 1, simply adds to the vehicle-behavior prediction method, the additional “mental process” step of wherein the priority is determined based on information on the surroundings of the vehicle concerned or the host vehicle, where determining the priority based on information on the surrounding of the vehicle concerned or the host vehicle can be done within a person’s mind simply by determining that there is a railroad crossing behind the vehicle concerned and it may be dangerous for the vehicle concerned to reverse from the road section and therefor determining a higher priority for the vehicle concerned than the host vehicle. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 4, which is dependent on claim 3, simply adds to the vehicle-behavior prediction method, the additional “mental process” step of wherein the priority is determined by weighing an attribute of the vehicle concerned and the information on the surroundings of the vehicle concerned or the host vehicle, where determining the priority by weighing an attribute of the vehicle concerned and the . When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 5, which is dependent on claim 3, simply adds to the vehicle-behavior prediction method, the additional “mental process” step of wherein the information on the surroundings of the vehicle concerned is a road structure around the vehicle concerned, where determining the priority based on information on the surroundings of the vehicle concerned being a road structure around the vehicle concerned can be done within a person’s mind simply by determining that the vehicle concerned may have more difficulty safely reversing out of a road section when there is a steep road behind the vehicle concerned and determining a higher priority for the vehicle concerned. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 6, which is dependent on claim 5, simply adds to the vehicle-behavior prediction method, the additional “mental process” step of wherein in a case where the road structure behind the vehicle concerned is a gradient road, it is determined that the priority of the vehicle concerned is higher than the priority of the host vehicle, where determining the priority based on information on the surroundings of the vehicle concerned being a road structure around the vehicle concerned can be done within a person’s mind simply by determining that the vehicle concerned may have more difficulty safely reversing out of a road section when there is a steep road behind the vehicle concerned and determining a higher priority for the vehicle concerned. When considered individually or in combination, 

Claim 7, which is dependent on claim 5, simply adds to the vehicle-behavior prediction method, the additional “mental process” step of wherein in a case where the road structure behind the vehicle concerned is a railroad crossing, it is determined that the priority of the vehicle concerned is higher than the priority of the host vehicle, where determining the priority based on information on the surrounding of the vehicle concerned or the host vehicle can be done within a person’s mind simply by determining that there is a railroad crossing behind the vehicle concerned and it may be dangerous for the vehicle concerned to reverse from the road section and therefor determining a higher priority for the vehicle concerned than the host vehicle. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 8, which is dependent on claim 5, simply adds to the vehicle-behavior prediction method, the additional “mental process” step of wherein in a case where the road structure behind the vehicle concerned is a school zone, it is determined that the priority of the vehicle concerned is higher than the priority of the host vehicle, where determining the priority of a vehicle concerned is higher than the priority of the host vehicle in a case where the road structure behind the vehicle concerned is a school zone can be done within a person’s mind simply by determining that the vehicle concerned may have more difficulty safely reversing out of a road section when there is a school zone behind the vehicle concerned and determining a higher priority for the vehicle concerned. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 9, which is dependent on claim 5, simply adds to the vehicle-behavior prediction method, the additional “mental process” step of wherein in a case where in the road structure, the road width at the position of the vehicle concerned is smaller than the road width at the position of the host vehicle, it is determined that the priority of the vehicle concerned is higher than the priority of the host vehicle, where determining the priority of the vehicle concerned is higher than the priority of the host vehicle based on a road structure around the vehicle concerned has a road width smaller than the road width at the position of the host vehicle can be done within a person’s mind simply by determining that the vehicle concerned may have more difficulty reversing out of a narrower road section and determining a higher priority for the vehicle concerned. When considered individually or in combination, these limitations do  not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 10, which is dependent on claim 5, simply adds to the vehicle-behavior prediction method, the additional “mental process” step of wherein in a case where the road structure is a passing place and where the amount of traffic at a passing place around the vehicle concerned is larger than or equal to a specified amount, or the amount of traffic at a passing place around the host vehicle is smaller than or equal to a specified amount, it is determined that the priority of the vehicle concerned is higher than the priority of the host vehicle, where determining the priority of the vehicle concerned is higher than the host vehicle based on the road structure being a passing place and wherein the traffic is larger than or equal to a specific amount, or that the traffic at a passing place around the host vehicle is smaller than or equal to a specified amount can be done within a person’s mind simply by determining when there is more traffic nearby a passing place near the vehicle concerned it would be more polite to allow the vehicle concerned to go first and determining the priority of the vehicle concerned is higher than the priority of the host vehicle. When considered individually or in 

Claim 11, which is dependent on claim 2, simply adds to the vehicle-behavior prediction method, the additional “mental process” step of wherein the attribute of the vehicle concerned is the vehicle type of the vehicle concerned, where determining the priority based on an attribute of the vehicle concerned being the vehicle type can be done within a person’s mind simply by determining that large truck as the vehicle concerned may have more difficulty reversing out of a road section and determining a higher priority for the vehicle concerned. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.
 
Claim 12, which is dependent on claim 2, simply adds to the vehicle-behavior prediction method, the additional “mental process” step of wherein the attribute of the vehicle concerned is a sign posted on the vehicle concerned, where determining the priority based on an attribute of the vehicle concerned being a sign posted on the vehicle concerned can be done within a person’s mind simply by determining that a sign indicating a student driver may mean that driver is less experienced and may have more difficulty reversing out of a road section and determining a higher priority for the vehicle concerned than the host vehicle. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 13, which is dependent on claim 1, simply adds to the vehicle-behavior prediction method, the additional “mental process” step of wherein in a case where the vehicle concerned has entered the road section earlier than the host vehicle, it is determined that the priority of the vehicle concerned is higher than the priority of the host vehicle, where determining the priority of the vehicle . When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 14, which is dependent on claim 1, simply adds to the vehicle-behavior prediction method, the additional “mental process” step of wherein in a case where there is a crossroad behind the host vehicle and where the vehicle concerned has turned on a turn signal, it is determined that the priority of the vehicle concerned is higher than the priority of the host vehicle, where determining the priority of the vehicle concerned is higher than the priority of the host vehicle based on a crossroad behind the host vehicle and the vehicle concerned has on a turn signal can be done within a person’s mind simply by determining that the vehicle concerned is attempting to turn on the crossroad behind the host vehicle and that it would be more polite and efficient to allow the vehicle concerned to turn to exit the road section and determining a priority of the vehicle concerned to be higher than the priority of the host vehicle. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 15 recites a vehicle-behavior prediction device with substantially the same limitations as the method of claim 1 and is therefore rejected for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5-6, 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zinner et al (US 20190375410 A1) henceforth referred to as Zinner and further in view of Hahne (US 20130090806 A1) henceforth referred to as Hahne.

Regarding Claim 1 Zinner teaches A vehicle-behavior prediction method comprising: 
for a road section in which it is difficult for a host vehicle and a vehicle concerned to pass by each other(para [0050] line 1-7 : “FIG. 2 shows the vehicle 1 from FIG. 1 on a further section of the road 3 in accordance with FIG. 1, on which it detects during the continual monitoring of the width of the road 3 a narrow passage 5 which is caused by multiple vehicles 6 parked behind one another on the right lane 2, only one of which is provided with a reference numeral (“6”) for the sake of better clarity.”, para [0054] line 1-10 : “FIG. 6 shows the vehicle 1 when it is passing through a further narrow passage 5 on the road 3, wherein an oncoming vehicle 13 approaching the vehicle 1 is detected by means of the sensors of the vehicle 1. The vehicle 1 determines the speed and optionally also the acceleration (negative/positive) of the oncoming vehicle 13. The problem arises that the vehicle 1 and the oncoming vehicle 13 cannot pass through the narrow passage 5 next to each other at the same time on the left lane 4 in their respective forward motions.”), 
determining the priority of the host vehicle and the vehicle concerned when the host vehicle and the vehicle concerned pass through the road section (para [0055] line 1-16 : “The vehicle 1 can access a database, in which a right-of-way rule is stored, which the driver assistance system of the vehicle 1 applies to the existing situation and concludes that the oncoming vehicle 13 has the right of way, since the obstacle causing the narrow passage 5 (in this case the vehicles 6 parked behind one another on the right lane) is located on the lane 2 of the vehicle 1. On the basis of at least the determined speed (and optionally also the acceleration) of the oncoming vehicle 13, the driver assistance system of the vehicle 1 furthermore predicts a reaction of the oncoming vehicle 13, for example in the situation shown by way of example, that the oncoming vehicle 13 is continuing its forward motion in order to pass through the narrow passage 5. Under these conditions, the driver assistance system will instruct the vehicle 1 to adjust its movement through the narrow passage 5 and to stop.”, Where determining a right-of-way is equivalent to determining that the priority of one vehicle is higher than another); and 
setting the time from when the vehicle concerned stops to when the host vehicle starts action to avoid the vehicle concerned to be shorter in a case where the complexity is high than in a case where the complexity is low (para [0060] line 1-16 : “If the check in step 200 indicates that the oncoming vehicle is already located within the narrow passage, it is concluded that the narrow passage is blocked by the oncoming vehicle for a passage of the vehicle. In this case, the vehicle is stopped in step 500 and the speed of the oncoming vehicle is measured. Provided that it is indicated that the oncoming vehicle is stationary, i.e. a speed of “zero” is determined, in step 600 a parameter of a traffic situation or respectively the complexity thereof is determined or called up. In accordance with the established parameter, a range of values is specified in step 700, which defines a maximum timer run down time. In particular, a higher complexity can result in a smaller range of values or respectively a lower maximum timer running time, whereas a lower complexity can result in a larger range of values or respectively a higher maximum timer running time.”). However, Zinner does not explicitly teach using a priority of the vehicle concerned relative to the host vehicle. 

determining the priority of the host vehicle and the vehicle concerned when the host vehicle and the vehicle concerned are in range of a current immediate vicinity (para [0038] line 1-5 : “On the other hand, if it is determined that at least one other road user is located in the range of a current immediate vicinity of the vehicle, in step 60 a determination of the priority condition of the vehicle with respect to the at least one other road user is carried out.”,  As Zinner teaches using a measure of the situation including information of the vehicles to set a time the host vehicle waits to start action after a vehicle concerned stops and Hahne teaches assigning a priority of nearby vehicles the combination teaches assigning a priority to the vehicles and setting a time from when the vehicle concerned stops to when the host vehicle starts action to avoid the vehicle concerned to be shorter in a case where the priority of the host vehicle is low than in a case where the priority of the host vehicle is high);

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the method of Zinner with the method of Hahne to “enable further improved avoidance of traffic accidents” (Hahne para [0004] line 5).

Regarding Claim 3 the combination of Zinner and Hahne teaches The vehicle-behavior prediction method according to claim 1, further Zinner teaches wherein 
the priority is determined based on information on the surroundings of the vehicle concerned or the host vehicle (para [0061] line 1-24 : “FIG. 8 illustrates the connection between the parameter of the complexity of the traffic situation (dimensionless; x-axis) and the range of values of the timer or respectively the maximum timer elapsed time in seconds (y-axis). The parameter can, for example, be specified as being relatively high, provided that following vehicles are located behind the vehicle, which can only reverse or turn with difficulty, which corresponds to a relatively high complexity of the traffic situation (value “3” on the x-axis). A range of values from 0s to 4s, that is to say a maximum timer run-down time of 4s, is allocated to the parameter 3 on the x-axis. The parameter can also be specified as being relatively low (value “1” on the x-axis), if e.g. a free parking possibility exists within the narrow passage in the proximity of the vehicle, which corresponds to a relatively low complexity of the traffic situation. A range of values from 0s to 10s, that is to say a maximum timer rundown time of 10s, is allocated to the parameter 1 on the x-axis. An average parameter value “2” on the x-axis can e.g. then be specified, provided that sections which are difficult to see are located to the rear of the vehicle, which corresponds to a medium complexity of the traffic situation. A range of values from 0s to 7s, that is to say a maximum timer elapsed time of 7s, is allocated to the parameter 2 on the x-axis.”).

Regarding Claim 5 the combination of Zinner and Hahne teaches The vehicle-behavior prediction method according to claim 3, further Zinner teaches wherein the information on the surroundings of the vehicle concerned is a road structure around the vehicle concerned (para [0051] line 22-29 : “In addition, the vehicle 1 saves further surroundings parameters such as possible sharp bends, gradients or other possible obstacles. In other words, the vehicle 1 performs distance measurements for autonomous driving within the narrow passage 5, monitors both the route driven 10 and the route before it 8 and saves striking traffic difficulties (bends, narrow passages in the narrow passage, sections which are difficult to see, etc.).” ).

Regarding Claim 6 the combination of Zinner and Hahne teaches The vehicle-behavior prediction method according to claim 5, further Zinner teaches wherein in a case where the road structure behind the vehicle concerned is a gradient road, it is determined that the priority of the vehicle concerned is higher than the priority of the host vehicle para [0051] line 22-29 : “In addition, the vehicle 1 saves further surroundings parameters such as possible sharp bends, gradients or other possible obstacles. In other words, the vehicle 1 performs distance measurements for autonomous driving within the narrow passage 5, monitors both the route driven 10 and the route before it 8 and saves striking traffic difficulties (bends, narrow passages in the narrow passage, sections which are difficult to see, etc.).”.

Regarding Claim 9 the combination of Zinner and Hahne teaches The vehicle-behavior prediction method according to any one of claims 5, further Zinner teaches wherein in a case where in the road structure, the road width at the position of the vehicle concerned is smaller than the road width at the position of the host vehicle, it is determined that the priority of the vehicle concerned is higher than the priority of the host vehicle ( para [0050] line 1-24 : “FIG. 2 shows the vehicle 1 from FIG. 1 on a further section of the road 3 in accordance with FIG. 1, on which it detects during the continual monitoring of the width of the road 3 a narrow passage 5 which is caused by multiple vehicles 6 parked behind one another on the right lane 2, only one of which is provided with a reference numeral (“6”) for the sake of better clarity. According to a trajectory 7 which is predefined for the vehicle 1, the vehicle 1 must pass through the narrow passage 5 on the left lane 4. The vehicle 1 checks by means of its sensors whether an approaching oncoming vehicle on the left traffic lane 4 is heading its way in a region in front 8. If so, the vehicle 1 will wait and monitor the situation before the narrow passage 5. If not, it will save an accurate position of the start 9 of the narrow passage 5 and can constantly determine the current clearance from the start 9 of the narrow passage 5 by comparing it with its current position. The start 9 of the narrow passage 5 can serve the vehicle 1 as an avoiding position or respectively stopping position, in order to make it possible for potential oncoming traffic to pass through the narrow passage 5. For example, the vehicle 1 can stop or park behind the rearmost of the vehicles 6. In addition, the vehicle 1 monitors the traffic behind and checks whether the traffic direction on its side allows reversing.”, The host vehicle monitoring the road ahead for a narrow passage and stopped before ).

Regarding Claim 13 the combination of Zinner and Hahne teaches The vehicle-behavior prediction method according to claim 1,  further Zinner teaches wherein in a case where the vehicle concerned has entered the road section earlier than the host vehicle, it is determined that the priority of the vehicle concerned is higher than the priority of the host vehicle ( para [0050] line 1-24 : “FIG. 2 shows the vehicle 1 from FIG. 1 on a further section of the road 3 in accordance with FIG. 1, on which it detects during the continual monitoring of the width of the road 3 a narrow passage 5 which is caused by multiple vehicles 6 parked behind one another on the right lane 2, only one of which is provided with a reference numeral (“6”) for the sake of better clarity. According to a trajectory 7 which is predefined for the vehicle 1, the vehicle 1 must pass through the narrow passage 5 on the left lane 4. The vehicle 1 checks by means of its sensors whether an approaching oncoming vehicle on the left traffic lane 4 is heading its way in a region in front 8. If so, the vehicle 1 will wait and monitor the situation before the narrow passage 5. If not, it will save an accurate position of the start 9 of the narrow passage 5 and can constantly determine the current clearance from the start 9 of the narrow passage 5 by comparing it with its current position. The start 9 of the narrow passage 5 can serve the vehicle 1 as an avoiding position or respectively stopping position, in order to make it possible for potential oncoming traffic to pass through the narrow passage 5. For example, the vehicle 1 can stop or park behind the rearmost of the vehicles 6. In addition, the vehicle 1 monitors the traffic behind and checks whether the traffic direction on its side allows reversing.”, The host vehicle monitoring the road ahead for a narrow passage and stopped before the passage is determining the priority of the vehicle concerned as higher than the priority of the host vehicle).

Regarding Claim 15 Zinner teaches A vehicle-behavior prediction device comprising ( para [0036] line 1-3 : “Furthermore, the method according to the present invention can be implemented both with the vehicle and with the oncoming vehicle.”): 
a priority determination circuit ( para [0036] line 1-3 : “Furthermore, the method according to the present invention can be implemented both with the vehicle and with the oncoming vehicle.”): that, for a road section in which it is difficult for a host vehicle and a vehicle concerned to pass by each other (para [0050] line 1-7 : “FIG. 2 shows the vehicle 1 from FIG. 1 on a further section of the road 3 in accordance with FIG. 1, on which it detects during the continual monitoring of the width of the road 3 a narrow passage 5 which is caused by multiple vehicles 6 parked behind one another on the right lane 2, only one of which is provided with a reference numeral (“6”) for the sake of better clarity.”, para [0054] line 1-10 : “FIG. 6 shows the vehicle 1 when it is passing through a further narrow passage 5 on the road 3, wherein an oncoming vehicle 13 approaching the vehicle 1 is detected by means of the sensors of the vehicle 1. The vehicle 1 determines the speed and optionally also the acceleration (negative/positive) of the oncoming vehicle 13. The problem arises that the vehicle 1 and the oncoming vehicle 13 cannot pass through the narrow passage 5 next to each other at the same time on the left lane 4 in their respective forward motions.”), determines the priority of the host vehicle and the vehicle concerned when the host vehicle and the vehicle concerned pass through the road section (para [0055] line 1-16 : “The vehicle 1 can access a database, in which a right-of-way rule is stored, which the driver assistance system of the vehicle 1 applies to the existing situation and concludes that the oncoming vehicle 13 has the right of way, since the obstacle causing the narrow passage 5 (in this case the vehicles 6 parked behind one another on the right lane) is located on the lane 2 of the vehicle 1. On the basis of at least the determined speed (and optionally also the acceleration) of the oncoming vehicle 13, the driver assistance system of the vehicle 1 furthermore predicts a reaction of the oncoming vehicle 13, for example in the situation shown by way of example, that the oncoming vehicle 13 is continuing its forward motion in order to pass through the narrow passage 5. Under these conditions, the driver assistance system will instruct the vehicle 1 to adjust its movement through the narrow passage 5 and to stop.”, Where determining a right-of-way is equivalent to determining that the priority of one vehicle is higher than another); and 
a vehicle control circuit ( para [0036] line 1-3 : “Furthermore, the method according to the present invention can be implemented both with the vehicle and with the oncoming vehicle.”): that sets the time from when the vehicle concerned stops to when the host vehicle starts action to avoid the vehicle concerned to be shorter in a case where the complexity of the host vehicle is high than in a case where the complexity of the host vehicle is low (para [0060] line 1-16 : “If the check in step 200 indicates that the oncoming vehicle is already located within the narrow passage, it is concluded that the narrow passage is blocked by the oncoming vehicle for a passage of the vehicle. In this case, the vehicle is stopped in step 500 and the speed of the oncoming vehicle is measured. Provided that it is indicated that the oncoming vehicle is stationary, i.e. a speed of “zero” is determined, in step 600 a parameter of a traffic situation or respectively the complexity thereof is determined or called up. In accordance with the established parameter, a range of values is specified in step 700, which defines a maximum timer run down time. In particular, a higher complexity can result in a smaller range of values or respectively a lower maximum timer running time, whereas a lower complexity can result in a larger range of values or respectively a higher maximum timer running time.”). However, Zinner does not explicitly teach using a priority of the vehicle concerned relative to the host vehicle.

However in the same field of endeavor (assessment of traffic situations) Hahne teaches determining the priority of the host vehicle and the vehicle concerned when the host vehicle and the vehicle concerned are in range of a current immediate vicinity (para [0038] line 1-5 : “On the other hand, if it is determined that at least one other road user is located in the range of a current immediate vicinity of the vehicle, in step 60 a determination of the priority condition of the vehicle with respect to the at least one other road user is carried out.”,  As Zinner teaches using a measure of the situation including information of the vehicles to set a time the host vehicle waits to start action after a vehicle concerned stops and Hahne teaches assigning a priority of nearby vehicles the combination teaches assigning a priority to the vehicles and setting a time from when the vehicle concerned stops to when the host vehicle starts action to avoid the vehicle concerned to be shorter in a case where the priority of the host vehicle is low than in a case where the priority of the host vehicle is high);

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the method of Zinner with the method of Hahne to “enable further improved avoidance of traffic accidents” (Hahne para [0004] line 5).

Claims 2, 4, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zinner and Hahne and further in view of Mandeville-Clarke (US 20180233047 A1) henceforth referred to as Mandeville-Clarke.

Regarding Claim 2 the combination of Zinner and Hahne The vehicle-behavior prediction method according to claim 1, however the combination does not explicitly teach wherein the priority is determined based on an attribute of the vehicle concerned.

However in the same field of endeavor (priority determination of nearby vehicles) Mandeville-Clarke teaches wherein the priority is determined based on an attribute of the vehicle concerned (para [0083] line 1-18 : “In the present disclosure, “emissions” may refer to light, thermal radiation, electromagnetic, sound, sonar, radar, infrared, laser, vibration, ultrasound, combinations thereof, and the like (e.g. one or more of any signal along the electromagnetic spectrum, audio spectrum, and the like) which a component one or more of coupled to, attached to, integrated with, or communicatively coupled to the substantially autonomous vehicle is able to capture, and may refer to other emergency vehicle identification aspects and characteristics which generally is captured and/or analysed via light emission aspects, infrared emission aspects, electromagnetic emission aspects, sound emission aspects, etc., including, but not limited to, shapes, depths, dimensions, colour gradients, texturing, orientations, symbols, external vehicle component characteristic, internal vehicle component characteristic, any other captured data that can be used to identify an emergency vehicle, images, motion-images, and the like, or any combinations thereof.”, Fig. 1c, Fig. 1c is a diagram showing the determination of whether emission correlates with an emergency vehicle and then based on if that emission correlates to an emergency vehicle determining a position to maneuver to avoid obstructing the emergency vehicle which correlates to the emergency vehicle being given a higher priority over the host vehicle.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the method of Zinner and Hahne with the method of Mandeville-Clarke “to ensure the substantially autonomous vehicle does not substantially obstruct the efficient navigation of the emergency vehicle” (Mandeville-Clarke para [0016] line 4-6).

Regarding Claim 4 the combination of Zinner and Hahne teaches The vehicle-behavior prediction method according to claim 3, however the combination does not explicitly teach wherein the priority is determined by weighing an attribute of the vehicle concerned and the information on the surroundings of the vehicle concerned or the host vehicle.

wherein the priority is determined by weighing an attribute of the vehicle concerned and the information on the surroundings of the vehicle concerned or the host vehicle (para [0064] line 1-35 : “At a step 38, after determining that one or more light emission sources and/or one or more other emission type sources and/or objects correlates to an emergency vehicle, the process method is operable to determine the relative position(s) and/or speed(s) of the one or more emergency vehicles. This may be performed by capturing a series of images and/or sounds and/or other type of empirical data over a period of time and performing analysis on the identified emergency vehicle(s) (including previously captured images and/or other type of captured data potentially, etc.) to determine the relative positional change (e.g. one or more of increasing or decreasing size of shape, change of shape, change of orientation, increasing light emissions intensity, one or more other emission type increasing in intensity, change of relative position from one image frame to the next, change of relative position from base on one or more emission data, and the like, and/or measuring the change in audio decibels along with the direction of most intensity of the received sound from one instant in time or time period to the next instant in time or time period and/or the change in radar aspects, thermal aspects, sonar aspects, electromagnetic aspects, vibrational aspects, ultrasound aspects, combinations thereof, etc., as it relates to the one or more emergency vehicles from one instant or period of time to another instant or period of time and the like of the emergency vehicle. Performing such relative positional and speed changes may be facilitated by the one or more modules of the substantially autonomous vehicle (including potentially modules communicatively coupled to the substantially autonomous vehicle via a wired and/or wireless communications network), such as camera, external environment sensors, imaging devices, rangefinders, GPS trackers, sonar, audio, radar, vibrational, light, electromagnetic signals, etc., combinations thereof, other detector devices as discussed previously, other detector devices, and the like. The step 38 may be performed with varying levels of complexity and taking varying amounts of time depending on characteristics of the environment, such as the number of emergency vehicles, the surrounding traffic, the availability of side routes, and the like. “, para [0083] line 1-18 : “In the present disclosure, “emissions” may refer to light, thermal radiation, electromagnetic, sound, sonar, radar, infrared, laser, vibration, ultrasound, combinations thereof, and the like (e.g. one or more of any signal along the electromagnetic spectrum, audio spectrum, and the like) which a component one or more of coupled to, attached to, integrated with, or communicatively coupled to the substantially autonomous vehicle is able to capture, and may refer to other emergency vehicle identification aspects and characteristics which generally is captured and/or analysed via light emission aspects, infrared emission aspects, electromagnetic emission aspects, sound emission aspects, etc., including, but not limited to, shapes, depths, dimensions, colour gradients, texturing, orientations, symbols, external vehicle component characteristic, internal vehicle component characteristic, any other captured data that can be used to identify an emergency vehicle, images, motion-images, and the like, or any combinations thereof.”, Fig. 1c, Fig. 1c is a diagram showing the determination of whether emission correlates with an emergency vehicle and then based on if that emission correlates to an emergency vehicle determining a position to maneuver to avoid obstructing the emergency vehicle which correlates to the emergency vehicle being given a higher priority over the host vehicle.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the method of Zinner and Hahne with the method of Mandeville-Clarke “to ensure the substantially autonomous vehicle does not substantially obstruct the efficient navigation of the emergency vehicle” (Mandeville-Clarke para [0016] line 4-6).

Regarding Claim 11 the combination of Zinner, Hahne, and Mandeville-Clarke teaches The vehicle-behavior prediction method according to claim 2, further Mandeville-Clarke teaches wherein the attribute of the vehicle concerned is the vehicle type of the vehicle concerned  (para [0085] line 1-11 : “In the present disclosure, information data or information on the emergency vehicle may comprise a speed of the emergency vehicle, a locational position of the emergency vehicle, a parameter of the emergency vehicle, such as emissions characteristics: vehicle type, vehicle shape, alphanumeric characteristics, symbol characteristics, other emission characteristics, dimensional characteristics, color aspects, vehicle orientation aspects, vehicle destination or other travel characteristics, vehicle external component characteristics, internal component of the vehicle characteristics, combination thereof, and the like.”).

Regarding Claim 12 the combination of Zinner, Hahne, and Mandeville-Clarke teaches The vehicle-behavior prediction method according to claim 2,  further Mandeville-Clarke teaches wherein the attribute of the vehicle concerned is a sign posted on the vehicle concerned(para [0085] line 1-11 : “In the present disclosure, information data or information on the emergency vehicle may comprise a speed of the emergency vehicle, a locational position of the emergency vehicle, a parameter of the emergency vehicle, such as emissions characteristics: vehicle type, vehicle shape, alphanumeric characteristics, symbol characteristics, other emission characteristics, dimensional characteristics, color aspects, vehicle orientation aspects, vehicle destination or other travel characteristics, vehicle external component characteristics, internal component of the vehicle characteristics, combination thereof, and the like.”).

Allowable Subject Matter
Claims 7-8, 10, and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) and the rejection(s) under 35 U.S.C. 101 , 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668